El Juez'PresideNte Sr. Quiñones
emitió lá opinión del tribunal
'Visto él presente recurso gubernativo interpuesto por D. Manuel J. Vidal, como mandatario verbal de ÍDon Luis Sprin-jol contra nota denegatoria del Registrador de la Propie-dad de Ponce á inscribir uña escritura de vénta.
Resultando: que por escritura pública otorgada en Ponce ante el notario de la -misma Don Rafael León y Paz, en 9 de noviembre de 1901, Don Benito Villate y Castresaña vendió á Don Luis Sprinjol, ■ como apoderado de Doña Ana Valen-*157ciano y Ourbelo, esposa de Don Eduardo Puertas y Martínez, ambos' vecinos de aquella ciudad y residentes en aquella fecha, en la Isla Holandesa de Curazao, un solar con tres casas de-madera que se describen, en la misma escritura; y habiendo sido otorgado el poder de Doña Ana Valenciano al compare-ciente Don Luis Sprinjol, ante el notario de la misma Isla de-Curazao Mr. Jan Hendrich Rudeloff Beanjón, en dos de mayo de 1901, el que entre otras facultades contiene la siguiente: “Para que venda con ó sin pacto de retro, retrovenda, permute, grave y afecte con hipoteca cualesquiera bienes, mue-bles, inmuebles ó semovientes que pertenezcan á la compare-ciente, ó que ella pueda adquirir en lo sucesivo en la ciudad de Ponce y otros lugares de la Islá de Puerto Rico, á precios y condiciones y del modo que considere más ventajoso ó más con-veniente en el interés de la compareciente, á cuyo fin otorgará y firmará las escrituras y documentos que exigiere la: natu-raleza del asunto con las formalidades del derecho”;-habiendo-sido legalizada la firma del notario otorgante del poder por el G-obernador de Curazao, pero nó la de éste por el Cónsul de los Estados Unidos en aquella isla, ni por el Secretario de Estado de esta Isla de Puerto Rico, por no existir en la Secre-taría constancia oficial del sello y firma del Gobernador de aquella isla extrangera.
Resultando; que habiendo sido presentada una copia de la. escritura al Registro de la Propiedad de Ponce para su inscripción en el mismo, le fué denegada por el registrador por los fundamentos de la nota que puso al pie de dicha escri-tura la que, copiada á la letra, dice así':
“Denegada la inscripción del precedente documento por el defecto insubsanable de carecer Don Luis Sprinjol de capacidad para repre-sentar á la compradora, pues á más de no aparecer debidamente lega-lizado el poder que se copia, éste no le’confiere facultades para la compra de bienes para su mandante. Así mismo se consigna como-subsanable el defecto de no resultar del precedente documento si la compra á que se refiere se hace con dinero de la propiedad exclusiva de la mujer, debiendo reputarse ganancia por esa omisión y que, por *158tanto, corresponde solo al marido como representante de la sociedad * conyugal, autorizar la compra verificada; y tomada en su lugar ano-tación por cuatro meses al folio 29 vuelto del tomo 78 de esta ciudad, finca número 3386, anotación letra A. Ponce, y septiembre 25 de 1906. ”
Resultando: que no conforme-con esta nota del registrador el presentante de la escritura la dejó en poder de dicho fun-cionario para que la remitiese á esta Superioridad, á fin de que por la misma se dicte la resolución correspondiente, lo que verificó el registrador con escrito en el que expuso las razones que estimó pertinentes en apoyo de su negativa.
Considerando: que careciendo Don Luis Sprinjol, en su carácter de apoderado de Doña Ana Valenciano y Curbelo, de capacidad jurídica para aceptar á nombre de su poder-dante la escritura de compra-venta de que se trata, tanto poí-no estar legalizado en forma el poder otorgado á su favor por dicha señora en la Isla Holandesa de Curazao, cuanto por no contener autorización para comprar bienes á nombre de su po-derdante, sino para vender los que le pertenecieran ó pudieran pertenerles en lo sucesivo en Ponce ó en cualquier otro lugar de esta Isla de Puerto Pico, es indudable que dicha escritura adolece de un vicio radical de nulidad que impide su inscrip-ción en el'registro de la propiedad.
Considerando: que aceptado cualquiera de los motivos ale-gados por el registrador en su nota para denegar la inscrip-ción de lá escritura, huelga dictar pronunciamiento alguno so-bre los demás motivos alegados por el registrador con el pro-.pio fin en la misma nota.
Vistos los artículos 65 de la Ley Hipotecaria y 110 del re-glamento.
Se confirma la nota puesta por el Registrador de la Pro-piedad de Ponce al pie dé la escritura de que'se trata en cuan-to por ella se deniega la inscripción de dicho documento por el primero de los motivos en que se funda la negativa del regis-trador y devuélvasele la expresada escritura con copia certi-*159ficacla de la presente resolución para su conocimiento y demás efectos que procedan.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados, Hernández, Figueras, MacLeary y Wolf.